Exhibit 10.5

LOGO [g98313img001.jpg]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

ANNEX dated 24 January 2007

to the Employment Agreement (“Agreement”) of August 10, 2005 between:

CENTRAL EUROPEAN DISTRIBUTION CORPORATION, Inc., a Delaware corporation
(“Company”);

and

Mr. Richard Roberts (“Officer”).

WHEREAS

On 18 January 2007 the Board of Directors of the Company adopted the resolution
providing for some changes in the method of compensation payable to officers and
members of the Company’s Board of Directors and the relevant number of options
to purchase the Company’s common stock granted to such persons

THE PARTIES HAVE AGREED AS FOLLOWS:

Par. 1

The Agreement shall be amended as follows:

Section 2 of the Agreement (“Term”) shall read as follows:

The employment of the Officer by the Company as provided in Section 1 hereof
shall expire on December 31, 2009 (“Expiration Date”).

The first paragraph in Section 5(a) of the Agreement (“Base Salary”) shall read
as follows:

As of January 1, 2007 to December 31, 2007, the Officer shall be paid an annual
salary (“Base Salary”) in the amount of USD 130,000.00 gross by the Company.

As of January 1, 2008 to December 31, 2008, the Officer shall be paid the Base
Salary in the amount of USD 145,000.00 gross by the Company.

As of January 1, 2009 to December 31, 2009, the Officer shall be paid the Base
Salary in the amount of USD 155,000.00 gross by the Company.



--------------------------------------------------------------------------------

The second paragraph in Section 5(a) of the Agreement (“Base Salary”) shall be
deleted.

Section 5(c) of the Agreement shall read as follows:

The Officer shall be entitled to annual grant of options to purchase the
Company’s common stock as follows: (i) 18 750 options on January 1, 2007,
(ii) 13 750 options on January 1, 2008 and (iii) 13 750 options on January 1,
2009, each such grant to vest 100% on the two-year anniversary of the grant
date. The strike price of each such grant shall be the closing price of the
Company’s common stock on the trading day immediately preceding the grant date.

Par. 2

All other provisions of the Agreement shall remain not amended.

Par. 3

The provisions of this Annex shall be effective as from 1 January 2007.

 

The Company:

/s/ William V. Carey

Name: William V. Carey The Officer:

/s/ Richard Roberts

Name: Richard Roberts